Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-729

IN RE DAVID G. HOFFMAN,
                                                    DDN: 2021-D231
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 341560

BEFORE: McLeese and Howard, Associate Judges, and Ferren, Senior Judge.

                                 ORDER
                           (FILED—December 1, 2022)

      On consideration of the certified order from the state of Virginia revoking
respondent’s license to practice law; this court’s September 30, 2022, order
suspending respondent pending final disposition of this proceeding and directing
him to show cause why reciprocal discipline should not be imposed; and the
statement of Disciplinary Counsel; and it appearing that respondent has not filed a
response or his D.C. Bar R. XI, § 14(g) affidavit with this court, it is

       ORDERED that David G. Hoffman is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that there is a rebuttable presumption in favor of imposition of identical
discipline and exceptions to this presumption should be rare); In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (explaining that a rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that, for purposes of reinstatement, respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                  PER CURIAM